Citation Nr: 0124884	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for varicosities of the 
right testis, to include consideration of special monthly 
compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1954.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in his June 2000 notice of disagreement, 
a statement by the veteran could be construed as a claim for 
an increased evaluation for post-traumatic stress disorder.  
Statements by the veteran in his substantive appeal could be 
construed as a claim of service connection for disability 
exhibited by urinary incontinence.  These matters have not 
been adjudicated for appellate review and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's varicosities of the right testis are 
currently asymptomatic and are not manifested by symptoms 
approximating atrophy or loss of the testis.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for varicosities 
of the right testis are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7523 
(2001).  

2. The criteria for a special monthly compensation rating 
based on loss of use of one testicle are not met.  
38 C.F.R. § 3.350 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the May 2000 
rating decision, the July 2000 rating decision, and the 
August 2000 Statement of the Case, of what would be 
necessary, evidentiary wise, for the assignment of an 
increase in the disability evaluation.  The notices sent to 
the veteran discussed the available evidence and the criteria 
including discussing the applicable Diagnostic Code and 
informing the veteran that the evidence failed to show that 
his varicosities of the right testis presented a disability 
picture that most closely approximated atrophy of one 
testicle.  The Board therefore concludes that the veteran was 
adequately informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Throughout the pendency of this appeal, the veteran has cited 
to only two sources of treatment for his service-connected 
disability, i.e., VA outpatient treatment from San Juan and 
Mayaguez.  The record reflects that the veteran has submitted 
treatment records from these sources, and the RO has 
requested additional treatment records from these sources; 
thus, the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining the cited treatment 
records.  In fact, it appears that all such evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  The veteran 
was afforded a VA examination in September 1999 to assess the 
severity of his service-connected disability.  

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

The service medical records reflect treatment on several 
occasions for pain and swelling of the right testicle.  The 
impressions included a moderate sized varicocele, right 
testis.  VA outpatient treatment reports dated in 1976 and 
1979 show diagnostic impressions of a varicocele of the right 
testis.  A right varicocelectomy was scheduled in September 
1979, but the veteran requested the surgery be delayed.  On 
December 1989 VA physical examination, enlarged superficial 
veins were seen in the right scrotum, but no deep vein 
varicocele could be palpated.  Bilateral varicocele was noted 
on VA physical examination in February 1981.  Superficial 
varicosities were seen in the right testicle on VA physical 
examination in August 1983.  At that time, the testes were 
otherwise normal.  

The veteran was first granted service connection for 
varicosities of the right testis in a rating decision dated 
in September 1983.  A non-compensable evaluation was assigned 
for this disability.

In July 1999, the veteran filed his current claim, seeking an 
increased evaluation for his service-connected varicosities 
of the right testis.

In September 1999, a VA examination revealed normal testicles 
and scrotum.  The veteran complained of diminished urinary 
flow, urinary incontinence, and recurrent urinary tract 
infections.  Diagnoses included bilateral varicocele.  

VA outpatient treatment notes dated from June 1998 to May 
2000 indicate that the veteran had multiple physical and 
emotional complaints, including urinary incontinence.  There 
were no complaints or findings of varicosities of the right 
testis.

There is no specific Diagnostic Code that addresses 
varicosities of the testis, but the closest analogous 
Diagnostic Code is DC 7523 which rates atrophy of the testes.  
DC 7523 authorizes ratings of 0 percent for atrophy of one 
testis and 20 percent for atrophy of both.  38 C.F.R. 
§ 4.71a, DC 7523 (2001).

The September 1999 VA examination showed normal testes and 
scrotum.  The treatment notes from 1998 to 2000 do not show 
any treatment for varicosities of the testis, nor is there 
any indication that the veteran's right testis was remarkable 
in any way.  The veteran does not now, nor has he ever, 
exhibited atrophy of the right testicle.  In fact, other than 
the varicocele, the testes are normal.  The veteran also had 
benign prostatic hypertrophy and urinary incontinence on the 
most recent VA physical examination, neither of which has 
been related to the service-connected right testicle 
varicosity.  

Therefore, based on the evidence of record, the Board finds 
that the criteria for a compensable evaluation under DC 7523 
are not met or approximated.  38 C.F.R. § 4.115b, Dc 7523 
(2001).

The regulations provide that under DC 7523, the veteran's 
disability should also be evaluated for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350 (2001).  
38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. § 3.350 (2001).

Special monthly compensation is payable for loss of one or 
more creative organs.  38 U.S.C.A. § 1114(k) (West 1991); 
38 C.F.R. § 3.350(a)(1) (2001).  Loss of use of one testicle 
will be established when examination finds either; (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle, or (c) when a biopsy, 
recommended by a board including a genitourologist and 
accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1) (2001).  The evidence 
does not establish that the veteran has suffered the loss of 
one or more testicles.  The 1999 VA examination showed normal 
testes and scrotum.  The treatment notes from 1998 to 2000 do 
not indicate any loss or atrophy of the testes; there is no 
suggestion in the record of loss of spermatozoa in the 
affected testicle.  Therefore, the Board finds that the 
criteria for entitlement to special monthly compensation are 
not met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§ 3.350 (2001).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the right testicular 
varicosities have caused marked employment interference or 
requires frequent medical treatment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a compensable evaluation for varicosities of 
the right testis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

